
	

113 HR 2379 IH: Qualified Mortgage Loan Originator Transitional Authority Act of 2013
U.S. House of Representatives
2013-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2379
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2013
			Mr. Bachus (for
			 himself, Mr. Peters of Michigan, and
			 Mr. Gary G. Miller of California)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the S.A.F.E. Mortgage Licensing Act of 2008 to
		  permit a transitional period of 90 days for completion of requirements for
		  qualified registered mortgage loan originators.
	
	
		1.Short titleThis Act may be cited as the
			 Qualified Mortgage Loan Originator
			 Transitional Authority Act of 2013.
		2.Transitional
			 authority for qualified bank mortgage loan originators to be employed by
			 non-bank mortgage lendersSection 1504 of the S.A.F.E. Mortgage
			 Licensing Act of 2008 (12 U.S.C. 5103) is amended—
			(1)in subsection (a),
			 by inserting after as the case may be, the following: and
			 except as provided in subsection (c),; and
			(2)by adding at the
			 end the following:
				
					(c)Transitional
				authorityNotwithstanding the requirements of section 1505, an
				individual who complies with the submission requirements of section 1505(a) and
				who, within the preceding 60 days, was a registered loan originator that met
				the standard of being qualified described under section 129B(b)(1)(A) of the
				Truth in Lending Act (15 U.S.C. 1639b(b)(1)(A)), may act as a loan originator
				during the 90-day period following such submission, under the supervision of a
				State-licensed firm that engages in loan origination. Upon the end of such
				90-day period, the authority to act as a loan originator conveyed by this
				subsection shall
				terminate.
					.
			
